Case 2:21-cv-14145-KMM Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                     2:21-cv-14145
                                 Civil Action No. _____________________

 VIRGINIA EBANKS,

         Plaintiff,

 v.

 MIDLAND CREDIT MANAGEMENT,

       Defendant,
 ________________________________________/


                                               COMPLAINT

         NOW COMES VIRGINIA EBANKS, through her undersigned counsel, complaining of

 MIDLAND CREDIT MANAGEMENT, as follows:

                                       NATURE OF THE ACTION

         1.          Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

 Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et. seq. and the Florida Consumer

 Collection Practices Act (“FCCPA”), Fla. Stat. §559.55 et. seq.

                                      JURISDICTION AND VENUE

         2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.          This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

         4.          Venue in the Southern District of Florida is proper pursuant to 28 U.S.C. §

 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

 in this District.




                                                      1
Case 2:21-cv-14145-KMM Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 6




                                             PARTIES

          5.    VIRGINIA EBANKS (“Plaintiff”) is a natural person whom at all times relevant

 resided at in Port Saint Lucie, Florida 34952.

          6.    MIDLAND CREDIT MANAGEMENT (“Defendant”) is a debt collection agency

 with its principal place of business at 350 Camino De La Reina, #100, San Diego, California

 92108.

          7.    Defendant specializes in debt collection and collects debts on behalf of others

 nationwide.

          8.    Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

 uses instrumentalities of interstate commerce and the mail in the course of collecting consumer

 debt; (2) the principal purpose of Defendant’s business is the collection of debt owed or due or

 asserted to be owed or due another; and (3) it regularly collects consumer debt owed to others.

                                  FACTUAL ALLEGATIONS

          9.    At some point, Plaintiff applied for and was approved for a Synchrony Bank credit

 card.

          10.   Due to unforeseen financial difficulties, Plaintiff fell behind on her obligation

 (“subject debt”).

          11.   Shortly thereafter, Defendant received the subject debt for collection.

          12.   On or around January 4, 2021, Plaintiff called Defendant regarding the subject debt.

          13.   Plaintiff and Defendant’s representative had a conversation regarding the subject

 debt.



                                                  2
Case 2:21-cv-14145-KMM Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 6




        14.     Plaintiff was attempting to gather information as to why Defendant was collecting

 a debt that she did not owe.

        15.     Specifically, Plaintiff verbally disputed the amount of the subject debt that

 Defendant was attempting to collect.

        16.     Frustrated, with Defendant’s lack of willingness to listen and work with Plaintiff as

 she was disputing the subject debt, Plaintiff terminated the call.

        17.     Fast forward to March of 2021; Plaintiff obtained a copy of her credit report and

 noticed that Defendant had reported the subject debt to her credit.

        18.     Plaintiff also noticed that the amount that she verbally disputed with Defendant was

 not marked as disputed on her credit report.

        19.     In fact, Plaintiff noticed that Defendant had updated the subject debt on Plaintiff’s

 credit report on March 16, 2021 and still did not mark the subject debt as disputed.

        20.     Concerned with having had her rights violated, including but not limited to, false

 credit information being reported to the credit bureaus, Plaintiff reached out to counsel regarding

 this matter.

                                      CLAIMS FOR RELIEF

                                           COUNT I:
                            Defendant’s Violations of 15 U.S.C. § 1692


        21.     Paragraphs 9 through 20 of this Complaint are expressly adopted and incorporated

 herein as though fully set forth herein.

        a.      Violation(s) of 15 U.S.C. § 1692e




                                                   3
Case 2:21-cv-14145-KMM Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 6




        22.       Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

 false, deceptive, or misleading representation” in connection with the collection of a debt. 15

 U.S.C. § 1692e.

        23.       Section 1692e(8) of the FDCPA prohibits a debt collector from “communicating or

 threatening to communicate to any person credit information which is known or which should be

 known to be false, including the failure to communicate that a disputed debt is disputed.” 15 U.S.C.

 § 1692e(8).

        24.       Defendant violated 15 U.S.C. §§ 1692e and e(8) when it failed to report the subject

 debt as disputed on Plaintiff’s credit reports after Plaintiff disputed the debt on or around the

 January 4, 2021 phone call.

        25.       Defendant violated 15 U.S.C. §§ 1692e and e(8) when it updated information

 regarding the subject debt on March 16, 2021 and still failed to notate that the subject debt was

 disputed.

    WHEREFORE Plaintiff, VIRGINIA EBANKS, requests that this Honorable Court:

    a. Declare that the practices complained of herein are unlawful and violate the
        aforementioned statute;
    b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
        the underlying FDCPA violations;
    c. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1692k;
        and
    d. Award any other relief as this Honorable Court deems just and appropriate.


                                              COUNT II
               Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)




                                                   4
Case 2:21-cv-14145-KMM Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 6




        26.     Paragraphs 9 through 20 of this Complaint are expressly adopted and incorporated

 herein as though fully set forth herein.

                            a. Violation(s) of Fla. Stat. § 559.72(6)

        27.     Subsection 559.72(7) of the CCPA provides:

        In collecting consumer debts, no person shall:

                (6)     Disclose information concerning the existence of a debt
                        known to be reasonably disputed by the debtor without
                        disclosing that fact. If a disclosure is made before such
                        dispute has been asserted and written notice is received from
                        the debtor that any part of the debt is disputed, and if such
                        dispute is reasonable, the person who made the original
                        disclosure must reveal upon the request of the debtor within
                        30 days the details of the dispute to each person to whom
                        disclosure of the debt without notice of the dispute was made
                        within the preceding 90 days.

                                                      Fla. Stat. § 559.72(6).

        28.     Defendant violated Fla. Stat. § 559.72(6) by reporting the subject debt to the credit

 bureaus without marking it as disputed.

        29.     Defendant further violated Fla. Stat. § 559.72(6) when it updated information

 regarding the subject debt on March 16, 2021 and still failed to notate that the subject debt was

 disputed.

        30.     Plaintiff may enforce the provisions of Fla. Stat. § 559.72(6) pursuant to Fla. Stat.

 § 559.77(2) which provides:

        Any person who fails to comply with any provision of s. 559.72 is liable for actual
        damages and for additional statutory damages as the court may allow, but not
        exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
        by the plaintiff.


        WHEREFORE, Plaintiff, VIRGINIA EBANKS, requests the following relief:

        a.      a finding that Defendant violated Fla. Stat. §§ 559.72(6);
                                                  5
Case 2:21-cv-14145-KMM Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 6




       b.     an award of actual damages sustained by Plaintiff as a result of Defendant’s

              violation(s);

       c.     an award of additional statutory damages, as the Court may allow, but not

              exceeding $1,000.00;

       d.     an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

       e.     an award of such other relief as this Court deems just and proper.


                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

 Date: March 26, 2021                                        Respectfully Submitted,

                                                             VIRGINIA EBANKS

                                                             By: /s/ Alexander J. Taylor

                                                             Alexander J. Taylor, Esq.
                                                             Florida Bar No. 1013947
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             +1 630-575-8181
                                                             ataylor@sulaimanlaw.com




                                                 6
